Russetl, C. J.
1. Where, on' the trial of a woman charged with keeping and maintaining a lewd house, there was evidence that the house kept by her and of which she was an inmate had the reputation of being a lewd house, and that its inmates had the reputation of being lewd women, and the court charged the jury, in substance, that where one is charged with keeping a lewd house, the law permits the reputation of the house, the reputation of the keeper, and the reputation of the inmates to be submitted to the jury, but that this alone is not sufficient to convict,—that it is submitted to them to consider along with the other facts and circumstances in the ease; and that if upon a consideration of the reputation of the house, the keeper, and the inmates, in connection with the other facts and circumstances in the case, the jury are satisfied beyond a reasonable doubt that the house was kept and maintained for the practice of adultery and fornication, it is their duty to return a verdict of guilty; held, that these instructions were not subject to exception on the ground that they were equivalent to a charge that the jury could convict upon the reputation of the house, the keeper, and the inmates; nor upon the ground that the character of the accused *534was not in issue. This ease is distinguishable from that of Ward v. State, 14 Ga. App. 110 (80 S. E. 295), in which the accused objected to the introduction of testimony as to her character. No such objection was raised in the present case.
Decided December 24, 1914.
Accusation of keeping lewd house; from city court of Richmond county—Judge W. F. Eve. April 8, 1914.
John J. Foster, for plaintiff in error.
James G. G. Black Jr., solicitor, contra.
2. There was no error of sufficient materiality to require the grant of a new trial, and there was sufficient evidence to support the verdict.

Judgment affirmed.


Broyles, J., not presiding.